Case 8:19-cv-01944-GJH Document 126-1 Filed 07/13/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

J.O.P., et _al.,
Plaintiffs,
v. : Civil No. GJH-19-1944

U.S. DEPARTMENT OF
HOMELAND SECURITY, et al.,

Defendants.

.-000...
DECLARATION OF KIMBERLY SICARD

I, Kimberly R. Sicard, pursuant to 28 U.S.C. § 1746, hereby state as follows:

1. Tam an Asylum Officer within Asylum Division Headquarters at United
States Citizenship and Immigration Services (USCIS), within the Department of Homeland
Security (DHS). I have held this position since April 2006. As part of my duties, I develop
operational procedures and assist in administering the affirmative asylum program. My
area of responsibility includes oversight of USCIS procedures for determining whether an
Asylum Officer has initial jurisdiction over the asylum applications of applicants in
removal proceedings who claim to be filing as unaccompanied alien children (UAC).

2. ] began my career in federal service in September 2001 as an Attorney-
Advisor with the Board of Immigration Appeals at the Executive Office for Immigration
Review (EOIR), within the Department of Justice (DOJ). Since then, I served as a field
Asylum Officer at the Arlington Asylum Office for a year before beginning my job as an
Asylum Officer at USCIS Headquarters.

3. The statements made herein are based on my personal knowledge and the

applications at issue, as well as information made available to me in the course of carrying
Case 8:19-cv-01944-GJH Document 126-1 Filed 07/13/20 Page 2 of 8
I

out my duties and responsibilities as an Asylum Officer.

4. The William Wilberforce Trafficking Victims Protection Reauthorization Act
of 2008 (TVPRA), Public Law 1 10-457,was signed into law on December 23, 2008 and
became effective 90 days thereafter, on March 23, 2009. Section 235(d)(7)(B) of the
TVPRA provides Asylum Officers with “initial jurisdiction over any asylum application
filed by” a UAC.

5. USCIS issued a memorandum in 2009 describing certain aspects of the

manner by which Asylum Officers would review and evaluate asylum applications under

the TVPRA.

 

6. At the time I began my current role involving oversight of USCIS procedures
for determining whether an Asylum Officer has initial jurisdiction over the asylum
applications of applicants in removal proceedings who claim to be filing as UACs, USCIS
was operating under the USCIS 2009 memorandum.

7. My understanding is that, at the time the TVPRA came into effect, DOJ
EOIR had not issued any guidance addressing whether Immigration Judges (IJs) could or
should make the determination about whether an alien in removal proceedings before them
who wished to apply for asylum was in fact a UAC.

8. USCIS issued revised procedures in 2013 to address issues that had
developed under the 2009 procedures. Under the procedures that USCIS put in place in
2013, USCIS would adopt undisturbed UAC findings made by ICE or CBP. The Asylum
Offices were directed to not expend resources to make an independent factual
determination about UAC status on the filing date unless there was no prior determination

2
Case 8:19-cv-01944-GJH Document 126-1 Filed 07/13/20 Page 3 of 8

in place on the filing date. This meant that in such cases the Asylum Offices would not
conduct any fact-finding into the applicant’s age or unaccompanied status. However, if
there was an affirmative act by one of the agencies or components involved in UAC
custody, specifically CBP, ICE or HHS, that terminated the UAC finding prior to the date
of first filing of the asylum application, whether with EOIR or USCIS, USCIS could not
adopt the prior determination, and would make an independent factual inquiry into and
determination regarding UAC status on the filing date.

9. In 2013, although IJs were generally allowing possible UACs to pursue their
claims that they were filing asylum applications as UACs before USCIS, they were also
generally not conducting any fact-finding into whether the individual was a UAC on the
filing date. As time passed, however, IJs increasingly began to assert jurisdiction over
asylum applications of persons before them who claimed to be UACs and undertaking fact-
finding on the UAC status of the individual before them.

10. As time passed after the promulgation of the 2013 memorandum, USCIS
recognized that IJ assertions of jurisdiction over UAC asylum applications increasingly
raised the possibility that USCIS and the IJ might both assert jurisdiction over the asylum
application of the same person. USCIS recognized that where it and an IJ may have
asserted jurisdiction, the possibility also existed for an asylum officer and the IJ to reach
conflicting results as regards both the question of who had jurisdiction over the claim and
the merits of the asylum application.

11. In the years prior to the 2019 memorandum, and in order to avoid the

situation where an Asylum Officer and an IJ reached conflicting results, USCIS began the

3
Case 8:19-cv-01944-GJH Document 126-1 Filed 07/13/20 Page 4 of 8

practice of deferring to IJ UAC determinations.

12. USCIS did not include any reference to this practice of deferring to IJ
determinations in the 2013 memorandum because USCIS had as of 2013 not seen frequent
conflicts that raised the need to memorialize the practice. As IJs gradually began to assert
the authority to determine UAC jurisdiction in the years that passed after 2013, the
possibility of conflicting decisions grew. Accordingly, while there is no reference in the
2013 memorandum, and no other formal memorandum issued to articulate this practice, the
practice existed well before the 2019 memorandum.

13. The USCIS practice of deferring to IJ determinations was articulated
publicly. USCIS hosted a quarterly stakeholder meeting in November 2017 where the
following questions and answers were on the agenda:

Question: Upon information and belief, EOIR has provided guidance to
immigration judges on Unaccompanied Alien Child determinations. What is the
Asylum Division’s position on the authority of an immigration judge finding that an
individual is no longer an unaccompanied alien child?

Response: Although the May 2013 USCIS memo does not explicitly address

all scenarios in which another agency may make determinations that implicate UAC

status, under current guidance, asylum offices defer to IJ determinations where
IJs have made a finding that an asylum application was not filed by a UAC.

Exhibit 1 (USCIS Asylum Division Quarterly Stakeholder Meeting Agenda Friday,

 

November 3, 2017 publicly available at https:/Avww.uscis.gov/outreach/asylum-division-
quarterly-stakeholder-meeting-8) at page 4 (emphasis added).

4
Case 8:19-cv-01944-GJH Document 126-1 Filed 07/13/20 Page 5of 8

14. At the same November 2017 meeting, the following question and answer
were also on the agenda:

Question: For a UAC in removal proceedings, who has jurisdiction and
authority to rescind UAC status? Can the IJ do it?
Response: Under the Trafficking Victims Protection Reauthorization Act

(TVPRA), USCIS has initial jurisdiction over an asylum application filed by a UAC.

Under the May 2013 USCIS memo, when USCIS is the agency determining whether

an application was filed by a UAC, the Asylum Division will adopt a prior UAC

determination as long as the prior UAC determination has not been terminated at the
time of filing the application with either EOIR or USCIS. Jf.an immigration judge
determines that an application was not filed by a UAC, USCIS currently defers to
that finding. Although immigration judges are not listed in the May 2013 USCIS
memo on UAC jurisdictional determinations, that memo does not provide an
exclusive list of all the agency actions that may affect a prior UAC determination,
nor does it bind immigration judges or limit their jurisdiction to determine their own
jurisdiction over an asylum claim.

Id. (emphasis added).

15. | The practice of deferring to IJ UAC determinations before the promulgation
of the 2019 memorandum is reflected in case-related emails sent to and from various
personnel at USCIS about specific individual cases over the years. In preparing this
declaration, I attempted to locate relevant emails that could be produced, but the great

majority of the emails are privileged because they either include USCIS counsel or

5
Case 8:19-cv-01944-GJH Document 126-1 Filed 07/13/20 Page 6 of 8

represent deliberative process, or implicate privacy issues under statute or agency

policy. In deference to these privilege and privacy issues, I have not appended hereto any
of these pre-2019 emails in individual cases that reflect the application of the IJ deferral
practice.

16. IJ decisions about their jurisdiction over potential UAC asylum applications
were varied in form and content. Some IJs did not issue written decisions reflecting a clear
determination whether the asylum application in question was filed by a UAC. In order to
assist in determining in such cases whether the IJ had in fact made a determination that an
application was not filed by a UAC, USCIS asked ICE trial attorneys (TAs) to ask the IJ to
issue a written order on this point, or in the alternative to memorialize IJ decisions on
jurisdiction made from the bench by completing a memo to the file. In June of 2018,
USCIS developed a template for an ICE TA memo to file, that would include the type of
information that we would need to have in the record in order to recognize an IJ
jurisdictional determination to which we would defer. Exhibit 2 (Template Memo to File).
This template was designed to allow USCIS to review the ICE TA memo and ascertain
whether the IJ engaged in fact finding to determine whether the asylum applicant was a
UAC on the date of filing.

17. Tam familiar with the facts of the E.D.G. case that Plaintiffs have raised. We
rejected this applicant’s application for lack of jurisdiction under the 2019 memorandum.
After the TRO was issued we reconsidered the jurisdictional issue and made a
determination on whether we were able to accept the filing of his asylum application

following the procedures of the 2013 memorandum.

6
Case 8:19-cv-01944-GJH Document 126-1 Filed 07/13/20 Page 7 of 8

18. The Asylum Office reviewed the record in E.D.G. and determined that the [J
had conducted a factual inquiry to determine that he, not USCIS, had jurisdiction over the
asylum application. Exhibit 3 (IJ Decision and Order). The IJ’s decision clearly concludes
that E.D.G. was not a UAC on the date he filed his asylum application and therefore the
immigration court had jurisdiction over it.

19. As previously explained, the 2013 memorandum did not specifically address
how to handle IJ determinations regarding jurisdiction because at that time, IJs rarely made
such determinations. However, when we operated under the 2013 memorandum, we still
applied our regulations under which we do not have the authority to accept asylum
applications filed by applicants in removal proceedings who are not UACs. The
immigration court determined that it had jurisdiction as E.D.G. filed his asylum application
after the age of 18 and no longer met the definition of a UAC due to his age at that time.
We determined, consistently with our practice while the 2013 memorandum was in effect,
that we should defer to the jurisdictional determination made by the IJ. This means that we
could not accept E.D.G.’s asylum application.

20. In notifying the applicant in E.D.G. that it did not have jurisdiction over his
asylum claim, the Asylum Office characterized the IJ’s jurisdictional determination as an
“affirmative act” that terminated the applicant’s UAC determination. The 2013
memorandum did not discuss IJ jurisdictional determinations, either as “affirmative acts”
that terminate UAC determinations or otherwise, because IJs were not generally making
such jurisdictional determinations at the time the 2013 memorandum was developed. As
IJs began to make these determinations with increasing frequency and we had occasion to

7
Case 8:19-cv-01944-GJH Document 126-1 Filed 07/13/20 Page 8 of 8

consider them, we have generally viewed them as distinct from the kind of “affirmative
acts” relating to the care and custody of UAC that ICE, CBP or HHS might take. Because
of the complex history surrounding the development of our policies and practices. there
may be some variance in the language officers have used to discuss these issues. However.
regardless of how the IJ’s jurisdictional determination was characterized in the Asylum
Office’s notice of lack of jurisdiction, the decision appropriately accorded deference to the
IJ°s jurisdictional determination, consistent with USCIS practice under the 2013
memorandum.

21. I declare under penalty of perjury that the foregoing is true and correct.

‘honberqAscad ge
Kimberly R. Sicard Date
